Citation Nr: 1222230	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a disability manifest by tremors, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962 and from September 1983 to August 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims files.

In the March 2009 rating decision on appeal, the RO characterized the issue as whether new and material evidence has been presented to reopen a claim of entitlement to service connection for Parkinson's disease.  However, during the January 2012 Board hearing, the Veteran's attorney indicated that the prior diagnosis of Parkinson's disease appears to have been made in error.  As such, the Board has recharacterized the issue on appeal as listed on the title page.

The issue of entitlement to service connection for a disability manifest by tremors is addressed in the REMAND that follows the order below.


FINDINGS OF FACT

1.  Service connection for Parkinson's disease (claimed as tremors secondary to thrombosis of the brain), was originally denied in an unappealed July 2004 rating decision.

2.  Evidence received since the July 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a disability manifest by tremors; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a disability manifest by tremors.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for Parkinson's disease (claimed as secondary to thrombosis of the brain and as secondary to residuals of transient ischemic attacks) in July 2004.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The basis for the denial in July 2004 was that the evidence did not show thrombosis of the brain or the presence of a stroke.  The RO also noted that there was no evidence which showed that Parkinson's disease was incurred in or aggravated by the Veteran's active duty service.  

The evidence of record in July 2004 consisted of service treatment records (STRs), and VA outpatient treatment records.

Evidence received since the July 2004 rating decision includes VA outpatient treatment records showing treatment for residuals of transient ischemic attacks, a stroke, and Parkinson's disease.

A history of thrombosis of the brain or stroke was an element of entitlement to service connection (on a secondary basis) that the RO found was not met.  The Board finds that the newly acquired VA outpatient treatment records are new and material as they relate to a previously unestablished element of entitlement to service connection on a secondary basis--namely, it supports the presence of residuals of transient ischemic attacks and a stroke.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for disability manifest by tremors as secondary to transient ischemic attacks and a stroke.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a disability manifest by tremors is granted.


REMAND

In light of the reopening above, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a disability manifest by tremors is decided.

STRs show that the Veteran sought treatment after experiencing episodic weakness.  The Veteran underwent neurological evaluation in June 1989, and mild right upper extremity weakness was noted.  The hospital record reflects no evidence of a cerebrovascular accident; however, on follow-up with a neurologist in November 1989, a diagnosis of history of a transient ischemic attack was given.  

In a December 1989 decision, service connection was granted for residuals of transient ischemic attacks.

VA treatment records show that in September 2003, the Veteran sought treatment for tremors.  The neurologist provided a diagnosis of Parkinson's disease manifesting as tremors.  Subsequent VA treatment records reflect continued treatment for tremors.

The Veteran has not, however, been afforded a VA examination in conjunction with his claim.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether his tremors are related to his active service or his service-connected residuals of transient ischemic attacks.  

Additionally, during his January 2012 Board hearing, the Veteran remarked that he had recently been told by VA physicians that his prior diagnosis of Parkinson's disease was a misdiagnosis.  The most recent VA treatment records in the claims file date from November 2008.  On remand, the Veteran's treatment records dating from November 2008 through the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include the Veteran's VA treatment records dating from November 2008. 

2.  Then, the RO should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of any disability manifest by tremors present during the period of this claim. 

The claims folder and any pertinent evidence in Virtual VA that is not associated with the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the evidence and examination of the Veteran, the examiner should state a medical opinion with respect to any disorder manifest by tremors and its residuals present during the period of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder (to include any residuals thereof) is etiologically related to active service or to any service-connected disorder (to include residuals of transient ischemic attacks). 

The rationale for each opinion expressed must be provided. 

3.  The RO should undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the Veteran's claim on appeal on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


